DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an after final filed on 05/03/2022.
Claims 1, 3, 4, 6, 7, 9 and 15 are cancelled per the amendment.
Claims 8, 10-14 and 16-28 are pending for examination.

Allowable Subject Matter
Claims 8, 10-14 and 16-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to Claim 8:  In view of the limitations the closest prior art as shown in pto -1449 including the prior works of the assignee/inventor does not explicitly describe or suggest a mobile electrical drive device having a conductor arrangement for transmitting electrical energy in a mobile system comprising a land vehicle, aircraft, or watercraft, the conductor arrangement comprising: an inner conductor; and an outer conductor arranged coaxially thereto, insulated from each other by an insulating layer, wherein the conductor arrangement is configured to electrically connect an electrical energy source to a drive motor for supplying the same with energy, wherein the conductor arrangement is designed for a DC voltage between the inner and outer conductors of less than 1000 volts, wherein the conductor arrangement connects a battery to a-the drive motor of the drive device, wherein the drive device comprises: a circuit configuration for feeding the drive motor implemented as a multiphase electric machine, the circuit configuration comprising a circuit board having one connection each for a positive pole and a negative pole for connecting to an intermediate circuit voltage; and at least one semiconductor power switch each mounted on the circuit board and connecting the positive pole and the negative pole to an output connection, forming a half-bridge circuit, wherein the connections for the positive pole and the negative pole and the output connection are each implemented having a flat area such that the connections for the positive pole and the negative pole are disposed adjacent to each other or one above the other relative to a plane of the circuit board and extend flat in axial and radial directions of the drive motor, and DB2/ 43100688.3Attorney Docket No.: 132633-5006Application No.: 16/095,933Page 3wherein the output connection is set up for providing a cycled voltage as an actuating signal for an electrical phase of the machine as amended and argued by the after final response of 05/03/2022. In the examiner’s opinion, the claims are now deemed to be directed to a non-obvious improvement over conductor arrangement and transportable electrical drive device.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GABRIEL AGARED/Patent Examiner, Art Unit 2846                                                                                                                                                                                                        

/KAWING CHAN/Primary Examiner, Art Unit 2846